Citation Nr: 1020561	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for urinary conditions 
to include elevated PSA, benign prostatic hypertrophy, acute 
prostatitis, and prostate condition (direct, and as due to 
herbicides, and as secondary to low back pain).

3.  Entitlement to service connection for kidney stones 
(direct, and as due to herbicides, and secondary to low back 
pain).

4.  Entitlement to service connection for hematuria (direct, 
and as due to herbicides, and secondary to low back pain).

5.  Entitlement to service connection for urinary tract 
infection (direct, and as due to herbicides, and secondary to 
low back pain).

6.  Entitlement to service connection for cystitis (direct, 
and as due to herbicides, and secondary to low back pain).

7.  Entitlement to service connection for headaches, to 
include as secondary to hematuria.

8.  Entitlement to service connection for neurotic depression 
with anxiety.

9.  Entitlement to service connection for osteoarthritis of 
the neck and back.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for peptic ulcer 
disease to include bleeding ulcer, and gastrointestinal 
bleed.

12.  Entitlement to service connection for blurred vision.

13.  Entitlement to service connection for erectile 
dysfunction.

14.  Entitlement to service connection for demyelinating 
sensorimotor polyneuropathy, right upper extremity.

15.  Entitlement to service connection for demyelinating 
sensorimotor polyneuropathy, left upper extremity.

16.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.

17.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

18.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.






ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The record reflects the Veteran also perfected an appeal to 
the denial of service connection for pseudofolliculitis 
barbae.  However, service connection was established for this 
disability by a January 2010 rating decision.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

In addition, the Veteran initiated an appeal to the denial of 
service connection for diabetes mellitus type II and 
porphyria cutanea tarda.  However, the Veteran did not 
perfect his appeal as to these issues by filing a timely 
Substantive Appeal after a Statement of the Case (SOC) was 
promulgated in February 2009.  Therefore, the Board does not 
have jurisdiction to address these claims.  See 38 C.F.R. 
§§ 20.200, 20.302 (2009).

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the Veteran's claims regarding 
urinary conditions, kidney stones, hematuria, urinary tract 
infection, cystitis, headaches, and peptic ulcer disease.  
Accordingly, these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Although the Veteran has been diagnosed with PTSD, there 
is no credible supporting evidence to corroborate his report 
of in-service stressors upon which this diagnosis was based.

3.  The record reflects the Veteran had active service in the 
Republic of Vietnam, and was presumptively exposed to 
herbicides therein.

4.  The Veteran's neurotic depression, osteoarthritis, 
hypertension, blurred vision, erectile dysfunction, 
demyelinating sensorimotor polyneuropathy of the upper 
extremities are not listed as among the conditions 
presumptively associated with herbicide exposure.

5.  The Veteran's peripheral neuropathy of the lower 
extremities did not appear within weeks or months of his last 
possible exposure to an herbicide agent nor has it resolved 
within two years of the date of onset.

6.  The Veteran's neurotic depression, osteoarthritis, 
hypertension, blurred vision, erectile dysfunction, 
demyelinating sensorimotor polyneuropathy of the upper 
extremities, and peripheral neuropathy of the lower 
extremities were all first diagnosed years after his 
separation from active service, and nothing links these 
current disabilities as directly related to such service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2009).

2.  Neurotic depression with anxiety was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  Osteoarthritis of the neck and back was not incurred in 
or aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

4.  Hypertension was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).

5.  Blurred vision was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).

6.  Erectile dysfunction was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).

7.  Demyelinating sensorimotor polyneuropathy of the right 
upper extremity was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).

8.  Demyelinating sensorimotor polyneuropathy of the left 
upper extremity was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).

9.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

10.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in August 
2005, which is clearly prior to the October 2005 rating 
decision that is the subject of this appeal.  Among other 
things, this letter informed the Veteran of what was 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

The Board acknowledges that the August 2005 VCAA letter did 
not contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
although such information was sent in correspondence 
pertaining to claims other than those currently on appeal.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  However, the focus of this case is 
whether service connection is warranted for the claimed 
disabilities, for which, as detailed above, he received 
adequate notification.  In short, the outcome of this case 
does not depend upon the information discussed by the Dingess 
holding.  The Board also notes that, for the reasons stated 
below, the preponderance of the evidence is against the 
claims of service connection for neurotic depression, 
osteoarthritis, hypertension, blurred vision, erectile 
dysfunction, demyelinating sensorimotor polyneuropathy of the 
upper extremities, and peripheral neuropathy of the lower 
extremities.  As such, no disability rating and/or effective 
date is to be assigned or even considered for these claims.  
Consequently, the Board concludes that the veteran has not 
been prejudiced by this lack of notification regarding the 
Court's holding in Dingess/Hartman.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, and as part of his October 
2007 Substantive Appeal, he indicated that no hearing was 
desired in conjunction with this appeal.  The Board 
acknowledges that no VA medical examination appears to have 
been conducted in conjunction with this case, but for the 
reasons detailed below it concludes that no such development 
is required with respect to the issues adjudicated by this 
decision.

The Board also notes that the record reflects the Veteran is 
in receipt of disability benefits from the Social Security 
Administration (SSA) as evidenced by a June 2005 award 
letter.  Granted, no records appear to have been requested 
from the SSA in regard to this decision.  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that "not all medical records or all 
SSA disability records must be sought-only those that are 
relevant to the [V]eteran's claim.  To conclude that all 
medical records or all SSA disability records are relevant 
would render the word 'relevant' superfluous in the statute 
[governing VA's duty to assist]."  Golz v. Shinseki, 590 
F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit 
further held that "relevant records for the purpose of § 
5103A are those records that relate to the injury for which 
the claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the [V]eteran's 
claim."  Id.  In the instant case, the Board finds that the 
outstanding SSA records are not relevant to the issues 
adjudicated by this decision.  The SSA's focus is not the 
same as the VA's in the instant case; SSA is focused upon 
whether the Veteran is disabled, while VA's focus is on 
whether disabilities were incurred in or otherwise the result 
of active service.  Nothing indicates the SSA records would 
raise a reasonable possibility of substantiating the 
Veteran's service connection claims.  Therefore, the Board 
concludes that the outstanding SSA records are irrelevant to 
the instant claim and it is not necessary to obtain them.  
Further, the Veteran has not indicated the existence of any 
relevant records that have not otherwise been obtained or 
requested.

In view of the foregoing, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  





General legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis - PTSD 

In addition to the rules of service connection detailed 
above, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The Veteran essentially contends that he currently has PTSD 
due to stressors that occurred while on active duty.  He 
reported that he took sniper fire as soon as he arrived in 
Vietnam.  He also reported seeing a first sergeant get 
wounded, and his friend M run over by a three quarter ton 
truck.  In addition, he reported being interviewed about the 
death of a civilian.  Further, he reported getting a pass to 
visit a cousin who also was in Vietnam; when he arrived he 
discovered the cousin had been wounded; and the airport he 
was in at the time starting taking rounds that lasted all 
night.  Moreover, he reported receiving a gunshot wound to 
the back of the neck when M's rifle accidentally discharged.

Initially, the Board observes that the Veteran's service 
treatment records contain no entries indicting treatment for 
or a diagnosis of an acquired psychiatric disorder, to 
include PTSD.  Rather, his psychiatric condition was 
clinically evaluated as normal on his January 1972 expiration 
of term of service examination.  Post-service records 
beginning in 2005 show diagnoses of PTSD attributed to the 
Veteran having engaged in combat while in Vietnam.

In short, the competent medical evidence first shows findings 
of an acquired psychiatric disorder, to include PTSD, several 
years after his separation from active service.  The Court 
has indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

The Board does acknowledge that there is currently competent 
medical evidence which diagnoses the Veteran with PTSD based 
upon his account of his purported in-service stressors.  
However, as detailed below, there is no credible supporting 
evidence to corroborate his report of in-service stressors 
upon which this diagnosis was based.

To the extent the medical evidence indicates the Veteran has 
PTSD due to active service, the Board notes that nothing in 
the record reflects that he engaged in combat while on active 
duty.  In pertinent part, the Veteran's service personnel 
records, to include his DD Form 214, do not reflect he 
received any awards or decorations denoting combat service, 
and such service is inconsistent with his military 
occupational specialty of telephone switchboard operator.  
The Board also observes that the Federal Circuit has held 
that the term "engaged in combat with the enemy" in § 1154(b) 
requires that the veteran "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Moran v. Peake, 525 F.3d 
1157 (Fed. Cir. 2008).  The Federal Circuit further held that 
a showing of no more than service in a general 'combat area' 
or 'combat zone' is not sufficient to trigger the evidentiary 
benefit of § 1154(b)."  Id.; see also VAOPGCPREC 12-99 as to 
the meaning of the term "engaged in combat."  Here, the 
Veteran's purported stressors are, for the most part, not 
based upon his actually being engaged in combat with enemy 
forces, but rather his having been in areas which received 
enemy fire.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

In this case, nothing in the Veteran's service records 
supports his account of his purported in-service stressors.  
The record also reflects that VA attempted to verify the 
veteran's account of his purported in-service stressors 
through the United States Armed Services Center for Unit 
Records Research (CURR).  CURR (now known as the U.S. Army 
and Joints Services Records Research Center) responded in 
October 2005 that the Veteran had not provided sufficient 
details to attempt a successful search for validity.  The 
record does not reflect the Veteran has since provided more 
specific details in order to conduct further research.  
Moreover, nothing in the Veteran's service treatment or 
personnel records otherwise supports his account of the 
purported stressors.

In view of the foregoing, the Board finds that there is no 
independent evidence to verify the Veteran's account of any 
of the alleged in-service stressors regarding what 
purportedly occurred during active service.  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD.  

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997). The facts in this case are easily 
distinguishable because the Veteran has submitted no 
independent evidence of the occurrence of the claimed in- 
service stressors, to include to his entire unit.  Moreover, 
the response from CURR indicates there is no supporting 
information in the available unit records for the purported 
stressors that also involved other members of his unit.

In summary, the Board has concluded that the Veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for PTSD, and it 
must be denied.  

Analysis - Other service connection claims

With respect to his other service connection claims, the 
Veteran has contended, in part, that his current disabilities 
are due to in-service herbicide exposure.  As the record 
confirms he did have active service in the Republic of 
Vietnam, the Board notes that he was presumptively exposed to 
herbicides therein.  See 38 U.S.C.A. 
§ 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's neurotic depression, osteoarthritis, 
hypertension, blurred vision, erectile dysfunction, 
demyelinating sensorimotor polyneuropathy of the upper 
extremities are not listed as among the conditions 
presumptively associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  As such, he is not entitled to service 
connection on a presumptive basis for these disabilities.

Although peripheral neuropathy is included among the 
presumptive conditions of 38 C.F.R. § 3.309(e), that 
presumption is only for acute peripheral neuropathy as 
defined by the regulation at Note (2).  In this case, the 
record does not reflect the Veteran's peripheral neuropathy 
of the lower extremities did not appear within weeks or 
months of his last possible exposure to an herbicide agent 
nor has it resolved within two years of the date of onset.  
Therefore, it is not the type of peripheral neuropathy 
subject to presumptive service connection under 38 C.F.R. 
§ 3.309(e).

Regarding whether service connection is otherwise warranted 
for these disabilities, the Board observes that the Veteran's 
neurotic depression, osteoarthritis, hypertension, blurred 
vision, erectile dysfunction, demyelinating sensorimotor 
polyneuropathy of the upper extremities, and peripheral 
neuropathy of the lower extremities were all first diagnosed 
years after his separation from active service, and nothing 
links these current disabilities as directly related to such 
service.  For example, there was no indication of any of 
these claimed disabilities in the service treatment records, 
to include the January 1972 expiration of term of service 
examination.  Rather, the Veteran's psychiatric condition, 
neck, spine, eyes, genitourinary system, and neurologic 
system were all clinically evaluated as normal on this 
examination.  Further, his blood pressure was noted as being 
120/90 (systolic/diastolic).  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (For VA purposes, hypertension means 
that the diastolic pressure is predominantly 90 or greater, 
and isolated systolic hypertension means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.); see also Dorland's Illustrated 
Medical Dictionary at 889 (30th ed. 2003) (Hypertension means 
persistently high arterial blood pressure, and by some 
authorities, the threshold for high blood pressure is a 
reading of 140/90.)

The Board also notes that the Veteran has contended his 
osteoarthritis of the neck and back is the result of a 
gunshot wound that he sustained to the neck when M's rifle 
accidentally fired.  However, as detailed in the adjudication 
of the PTSD claim, this claimed stressor has not been 
verified.  Moreover, there is nothing in the service 
treatment records which supports such an injury having 
occurred during the Veteran's active service.

As noted above, the Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense, supra; Maxson, supra; Forshey, 
supra.

In addition, no competent medical opinion is of record which 
relates any of the these claimed disabilities to active 
service.  Moreover, the Board concludes that no development 
on this matter is warranted in this case.  In the absence of 
evidence of in-service incurrence or aggravation of the 
claimed disability, referral of this case for an opinion as 
to etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disabilities to 
the veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A 
medical opinion based on an inaccurate factual premise is not 
probative.); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (A 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claims of service 
connection for neurotic depression, osteoarthritis, 
hypertension, blurred vision, erectile dysfunction, 
demyelinating sensorimotor polyneuropathy of the upper 
extremities, and peripheral neuropathy of the lower 
extremities.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Consequently, the benefit sought on appeal with 
respect to these claims must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for neurotic depression 
with anxiety is denied.

Entitlement to service connection for osteoarthritis of the 
neck and back is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for blurred vision is 
denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for demyelinating 
sensorimotor polyneuropathy, right upper extremity is denied.

Entitlement to service connection for demyelinating 
sensorimotor polyneuropathy, left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy, 
left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy, 
right lower extremity is denied.



REMAND

The Board notes that, unlike the disabilities discussed 
above, the Veteran's service treatment records do contain 
entries indicative of his urinary conditions, kidney stones, 
hematuria, urinary tract infection, cystitis, and peptic 
ulcer disease.  For example, he was treated for upset stomach 
and vomiting in August 1969; pain in the left lower quadrant 
of the abdomen that in November 1969 that was attributed to 
painless hematuria; subsequent records from October 1970 also 
note painless hematuria; and gastroenteritis in May 1971.  
The Veteran has essentially claimed that the current 
disabilities are due to these confirmed in-service findings.  
However, the exact nature and etiology of the current 
disabilities are not clear from the evidence of record, to 
include whether they are causally related to these in-service 
findings.  Therefore, the Board finds that a competent 
medical examination and opinion is necessary to resolve this 
issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board notes that the Veteran has claimed he has headaches 
secondary to his hematuria.  As such, resolution of the 
hematuria claim may impact the resolution of the headaches 
claim.  Consequently, these issues are inextricably 
intertwined, and the Board will defer adjudication of the 
headaches claim until after the development deemed necessary 
on the hematuria claim has been completed.

The Board also reiterates that the record does not indicate 
the notification sent to the Veteran regarding the current 
appellate claims included the information mandated by 
Dingess, supra, nor does it appear that records were 
requested from the SSA.  Although the Board found that this 
deficiency did not preclude adjudication of the service 
connection claims discussed above, as a remand is already 
required in this case the Board concludes that such 
development should be conducted.  Moreover, the Board has 
already noted that the SSA's focus is on whether a claimant 
is disabled, and, as such, these records are potentially 
relevant to the TDIU claim.  This further supports remanding 
the case to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for urinary conditions, kidney stones, 
hematuria, urinary tract infection, 
cystitis, and peptic ulcer disease since 
December 2009.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

3.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the Veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to address the nature and etiology of his 
claimed urinary conditions, kidney 
stones, hematuria, urinary tract 
infection, cystitis, and peptic ulcer 
disease.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

The examiner must specifically state 
whether the Veteran current has urinary 
conditions, kidney stones, hematuria, 
urinary tract infection, cystitis, peptic 
ulcer disease and/or any residuals 
thereof.  For any such diagnosed 
disability, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that it was incurred in or 
otherwise the result of active service, 
to include the confirmed in-service 
findings documented in the service 
treatment records.

A complete rationale for any opinion 
expressed should be provided.

5.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC in January 2010, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


